DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0265194 to Ohmura.
Regarding claim 1, Ohmura discloses a self-propelled machine situated in an ambient environment, comprising: 
an engine (7A, fig. 1-5; [29])  configured to propel the machine; 
an exhaust processing system (10, figs. 1-5; [34, [38]) in fluid communication with the engine and configured to chemically treat the engine's exhaust and generate a treated s fluid stream; 
an exhaust stack (20D, figs. 1-5; [50]) in fluid communication with the exhaust processing system and discharging into the ambient environment; and 


Regarding claim 3, Ohmura discloses the self-propelled machine of claim 1, further comprising: 
a radiator ([35]) in fluid communication with the engine; and 
a radiator enclosure (8, fig. 1; [34]-[36]) that contains the radiator; 
in which the engine, exhaust processing system, and radiator are situated in s horizontally-spaced side-by-side relationship (see fig. 1).

Regarding claim 4, Ohmura discloses the self-propelled machine of claim 1, in which the exhaust processing system is vertically-spaced above the lower panel (figs. 1-5).

Regarding claim 5, Ohmura discloses the self-propelled machine of claim 4, in which the exhaust processing system is attached to a side wall of the exhaust enclosure (via support frame; [40]).

Regarding claim 6, Ohmura discloses the self-propelled machine of claim 4, in which a separation distance between the exhaust processing system and the lower panel is no less than one inch (see fig. 3; one of ordinary skill in the art would recognize that the difference between 

Regarding claim 8, Ohmura discloses a system comprising: 
the self-propelled machine of claim 1, in which the engine is shut down (the claim is directed to a system, not method and the engine will be shut down at some point after or before operation); and 
a current of air flowing along the airflow path (from 32 to inside of the engine and aftertreatment systems to 27-29).

Regarding claim 10, Ohmura discloses the self-propelled machine of claim 1, in which the opening formed in the upper panel is one of a plurality of openings (27-29, figs. 1-5) formed in the upper panel that are distinct from any opening associated with the exhaust stack and are situated along the airflow path (figs. 1-5).

Regarding claim 11, Ohmura discloses the self-propelled machine of claim 1, further comprising: 
an exhaust discharge conduit interconnecting the exhaust system and the exhaust stack (see fig. 3), the exhaust discharge conduit extending within the exhaust enclosure and being in fluid communication with airflow within the exhaust enclosure (airflow flows along the exhaust discharge ports).

Regarding claim 12, Ohmura discloses the self-propelled machine of claim 11, in which the discharge conduit it disposed within a lower opening of the exhaust stack (fig. 2); and in 

Regarding claim 13, Ohmura discloses a system, comprising: 
the self-propelled machine of claim 11 (see claim 11, above); 
air flowing into the exhaust enclosure through the opening formed in the lower panel (32, figs. 1-5); 
air flowing into the exhaust enclosure through the opening formed in the upper panel (27-29, figs. 1-5); 
air within the exhaust enclosure flowing into the exhaust stack (fig. 2); and 
the treated fluid stream flowing from the discharge conduit into the exhaust stack (fig. 2).

Regarding claim 14, Ohmura discloses the self-propelled machine of claim 1, further comprising: a conduit interconnecting the engine and the exhaust processing system (fig. 3 shows a port that would connect to the engine).

Regarding claim 15, Ohmura discloses the self-propelled machine of claim 3, further comprising: 
an engine enclosure that contains the engine (7D, fig. 1-5; [34]); and 
a conduit interconnecting the engine enclosure and the radiator enclosure ([35]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura as applied to claim1 above, and further in view of US 2012/0048631 to Shatters et al (Shatters).
Regarding claim 2, Ohmura discloses the self-propelled machine of claim 1, but does not explicitly disclose which Shatters discloses:
the engine (102, fig. 2; [15]) and the exhaust processing system (104, fig. 2; [15])are situated in a horizontally-spaced side-by-side relationship (see fig. 2).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have the engine (102, fig. 2; [15]) and the exhaust processing system (104, fig. 2; [15])are situated in a horizontally-spaced side-by-side relationship (fig. 2) as taught by Shatters with the device of Ohmura so that the cooling system can cool engine compartment and aftertreatment housing easily and more effectively ([24]; Shatters). 


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura.
Regarding claim 9, Ohmura discloses the self-propelled machine of claim 1, but does not explicitly disclose that the exhaust enclosure has a vertical height and a horizontal width, and in which the vertical height exceeds the horizontal width.
However, it is well known in the art that the aftertreatment enclosure height and width depend on how the aftertreatment is situated within it. If the aftertreatment system is situated vertically, the enclosure will have longer height than width. And if the aftertreatment system is situated horizontally, then the width will be lower than height. Placing an aftertreatment system horizontal or vertical is also well known in the art. This is done depending on the design of the system and space available. Therefore, it would be obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have the exhaust enclosure with a vertical height and a horizontal width, and in which the vertical height exceeds the horizontal width.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0356191 to Campbell et al (Campbell) in view of Ohmura.
Regarding claim 16, Campbell discloses a system comprising: 
a downhole tool (22, figs. 1-3; [13]) positioned within an underground borehole; and 
a drill (20, figs. 1-3; [12]-[13]) string having opposed first and second ends, in which the first end is supported by the machine and the second end is attached to the downhole tool.
However, Campbell does not disclose which Ohmura discloses:
the self-propelled machine of claim 1 (see claim 1 above); 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ohmura with the 

Regarding claim 17, Campbell discloses a system, comprising: 
a drill rig (20, figs. 1-3; [12]-[13]) situated in an ambient environment, comprising: 
an engine configured to propel the drill rig (24, figs. 1-3; [14], [15]); 
an exhaust (26, figs. 1-3; [16]) processing system in fluid communication with the engine and configured to chemically treat the engine's exhaust and generate a treated fluid stream.
However, Campbell does not disclose which Ohmura discloses:
an exhaust enclosure (7, figs. 1-5; [34]) that contains the exhaust processing system, the exhaust enclosure bounded by spaced upper (20, figs. 1-5; [48]) and lower panels (7D, figs. 1-5; [34]), each of said panels exposed to the ambient environment (figs. 1-5) and having at least one opening formed therein (27-29, and 32 on each of top and side covers; figs. 1-5; [51]; [53]); and air from the ambient environment flowing into the exhaust enclosure through the opening formed in the lower panel, flowing around the exhaust processing system, and flowing out of the exhaust enclosure and back into the ambient environment through the opening formed in the upper panel (from 32 to 27-29, figs. 1-5).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the exhaust enclosure of Ohmura with the system of Campbell so as to provide a working vehicle capable of reliably restraining an increase in the ambient temperature of an exhaust gas aftertreatment device in an engine compartment ([6]; Ohmura)

Regarding claim 18, Campbell combined with Ohmura discloses the system of claim 17, in which the engine is shut down (the claim is directed to a system, not method and the engine will be shut down at some point after or before operation).

Regarding claim 19, Campbell combined with Ohmura discloses the system of claim 17, in which the drill rig supports a pipe box configured to house a plurality of pipe sections (21, fig. 3; [13]; Campbell).

Regarding claim 20, Campbell combined with Ohmura discloses the system of claim 17, in which the exhaust processing system is vertically- spaced above the opening formed in the lower panel (there is a vertical space between the enclosure and the aftertreatment system; figs. 1-5; Ohmura).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0194989 to Minoura et al. discloses a mower with improved exhaust gas cooling.
US 2013/0068177 to Yotsuzuka discloses a construction machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S/Examiner, Art Unit 3746        

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746